DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/EP2017/066668 that was filed on July 4, 2017.
A preliminary amendment was received from the applicant on January 22, 2019.
Claims 1-11 have been cancelled.
Claims 12-37 have been added.

Drawings
The drawings were received on January 22, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 22, 2019 and March 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-36 are rejected under 35 U.S.C. 103 as being unpatentable over Xu  et al. (US 7,037,044) in view of Leverette (US 8,418,640).
Xu et al. discloses a draft platform, as shown in Figures 1-5, which is comprised of a deck, defined as Part #12, for supporting conventional equipment or structures, as shown in Figures 1-2, a plurality of columns, each defined as Part #16, with ballasting mechanisms for adjusting the buoyancy of said columns, and a generally square shaped heave plate, defined as Part #18, that is attached to a bottom section of each of said columns, as shown in Figures 4-5, where said heave plate has a horizontal section with a surface area that is greater than a surface area of said bottom sections of said columns, as shown in Figures 4-5.
Xu et al., as set forth above, discloses all of the features claimed except for the use of a heave plate with a plurality of apertures, orifices or notches that are evenly distributed in a row that is parallel to an outer periphery of said heave plate, and a heave plate with at least one stiffener.

Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a damper or heave plate structure with a plurality of apertures, orifices or notches that are evenly distributed in rows with a porosity of 5% to 15%, and at least one support beam or stiffener, as taught by Leverette, in combination with the draft platform as disclosed by Xu et al. for the purpose of providing a floating support structure with a heave plate including means to dampen heave motion of said structure.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Leverette, and further in view of Fernandez Gomez et al. (US 10,774,813).
Xu et al. in combination with Leverette shows all of the features claimed except for the use of a floating support structure with a wind turbine.
Fernandez Gomez et al. discloses a floating structure, as shown in Figures 1-12, which is comprised of a flotation base, defined as Part #2, for supporting a wind turbine, defined as Part #7, and a hydrodynamic damping structure, defined as Part #39, with a heave plate having a plurality of orifices, defined as Part #40, as shown in Figure 12.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a wind turbine in combination with a floating structure, as taught by Fernandez Gomez et al., in combination with the draft platform as disclosed by Xu et al. and the teachings of Leverette for the purpose of providing a floating support structure for a wind turbine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gilloteaux et al. (US 10,569,844) discloses a floating offshore wine turbine with damping means.  Leverette (US 8,291,849 and US 7,900,572) discloses a semisubmersible platform with stabilizer plates having damping apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 12, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617